DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-24 are currently pending. Claims 1 and 11 are currently amended. Claims 21-24 are newly added. The amendments to the claims have overcome the drawing objections, but now the claims have introduced new matter (i.e. improperly broadened the claimed subject matter beyond the originally filed disclosure) to include for example all valve “disks” that could be applied to the instant device. 
Accordingly this action must be made final on this amendment alone. Furthermore, to further advance prosecution on the merits itself, the claims are now deemed to be read on by the combination of Jiles, Fallon and McClure as applied below. The terminal disclosure has overcome the non statutory double patenting rejection which is withdrawn. 
The amendment to the claims has required withdrawal of the previously allowable subject matter.   
Considering that the arguments are not persuasive, and considering the change in scope of the claimed subject matter and the further necessary search and consideration, this action must be made Final. 

Drawings
Until the below new matter rejection is corrected, the drawing objection previously indicated in the Non Final action mailed on 8/2/2022 is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims 1, 11 and 24 each recite subject matter that either was not present or have broadened the claimed subject matter so as to extend beyond the metes and bounds of the originally filed written description. 
In particular, the disk no longer is “axially translatable between an open position and a closed position” as originally claimed and disclosed in the written description. 
Now the claim allows for all manner of valve disk that is not axially translatable (which can include a valve disk that is rotatable about an axis, or some other arrangement.) in other words, Applicant is now claiming a genus of a previously described subgenus. See MPEP 2163 I.B.  The new subject matter must be corrected.  Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  11 recite “a branch access fitting”. there is a lack of appropriate antecedent basis. Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11, 22-24 is/are rejected (with claims 11 as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Jiles (US 5052431) or, in the alternative, under 35 U.S.C. 103 as obvious over Jiles in view of Fallon (US 4181143.) 
Claim(s) 6 and 16 is/are rejected (with claims 16 as indefinitely understood) under 35 U.S.C. 103 as obvious over Jiles or in view of Fallon as applied to claims 1 and 11 ( with claim 11 as indefinitely understood) above and further in view of McClure (US 6640827.)

Jiles discloses in claim 1: A polyethylene pipe service system (see figures 4 and 7, where the pipe may be polyethylene Col 1 ln 24, the device 200 figure 4 and that of the machine figure 7 are provided to provide a tapping service to the polyethylene pipe 100) comprising: a valve (at 253) adapted for connection to a saddle branch fitting (111/319/321) of a polyethylene pipe run (100) and including: a disk (251) and a cylindrical-shaped upper end (at 241/297) located above the disk and including a first portion (at 300) of a [threaded] cam profile (at 299/427 figures 4/7 respectively where as understood via a surface to surface camming action, the threads will rotatably move and forcibly cam the first and second portions axially reciprocally towards and away from one another when they are threadedly engaged based on the direction of rotation) located on an inner wall (of 300) of the cylindrical-shaped upper end; and a polyethylene pipe service machine (401/403/405 figure 7) including a cylindrical-shaped lower end (at 403) containing a second portion (at 425/427) of the [threaded] cam profile located on an outer wall (of 427/429) of the cylindrical- shaped lower end (…of the machine); and wherein when the first and second portions of the [threaded] cam profile engage with one another (as discussed above), rotation of the polyethylene pipe service machine relative to the valve changes a vertical elevation of the polyethylene pipe service machine relative to the valve and connects the machine to the valve (to connect the two parts together as discussed above.)  
if it could be persuasively argued at some future unforeseen date that Jiles does not disclose a cam profile pair of tabs on the inner wall of the cylindrical shaped upper end; and a mating cam profile surface on the outer wall of the cylindrical shaped lower end (or vice versa); Fallon figure 5 and 9 teaches: a cam profile pair of tabs (56) on the inner wall of the cylindrical shaped upper end (16); and a mating cam profile surface (82) on the outer wall of the cylindrical shaped lower end (of 90, all arranged provide a bayonet style quick connect disconnect with axial securing of the two parts); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange in lieu of the threaded cam surface to surface connection arrangement of Jiles, a bayonet style cam arrangement as taught in Fallon where a cam profile pair of tabs as taught in Fallon can be arranged on the inner wall of the cylindrical shaped upper end of Jiles as taught in Fallon; and a mating cam profile surface on the outer wall of the cylindrical shaped lower end as taught in Fallon for that of Jiles, all for the purpose of providing a quick connect disconnect arrangement with axial securing of the two parts of the tapping of Jiles as taught in Fallon. 

Jiles discloses (or as modified for the reasons discussed above) in claims 6 and 16: further comprising, the polyethylene pipe service machine including a [hex connection] wheel (at 428) located toward, and arranged about, the cylindrical-shaped lower end of the polyethylene pipe service machine of 403, but Jiles does not disclose: a wheel located on the lower end of the machine; but McClure teaches: a hand wheel (24) located on the lower end of the machine (for rotatably adjusting the connection of the machine 14 to the valve 12, where it is noted that providing a hand wheel allows for increased rotational leverage and faster coupling time as opposed to a hex driven shaft.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in McClure for that of Jiles, a hand wheel arranged on and located at the lower end of the machine of Jiles as taught in McClure all for the purpose of rotatably adjusting the connection of the machine to the valve, where it is noted that providing a hand wheel allows for increased rotational leverage and faster coupling time as opposed to a hex driven shaft

Jiles discloses in claim 11:  [a system that performs…] A method for engaging a polyethylene pipe service machine (see figures 4 and 7, where the pipe may be polyethylene Col 1 ln 24, the device 200 figure 4 and that of the engageable machine figure 7 and to provide a tapping service to the polyethylene pipe 100) to a valve (at 253) connected to a saddle branch fitting (111/319/321) of a polyethylene pipe run (100), the method comprising: securing the valve to the branch access fitting, the valve including: a disk (251)  and a cylindrical-shaped upper end (at 300/241) located above the disk and including a first portion (299) of a cam profile (threaded cam profile at 299/427 figures 4/7 respectively where as understood via a surface to surface camming action, the threads will rotatably move and forcibly cam the first and second portions axially reciprocally towards and away from one another when they are threadedly engaged based on the direction of rotation) located on an inner wall (of 300) of the cylindrical-shaped upper end; positioning the polyethylene pipe service machine above and directly over the valve (i.e. when the machine is inserted into the pipe service); the polyethylene pipe service machine including: a cylindrical-shaped lower end (at 402) containing a second portion (at 425) of the cam profile located on an outer wall (of 427/429) of the cylindrical- shaped lower end, aligning the first and second portions of the cam profile to one another (when attaching the upper and lower portions to one another); lowering the polyethylene pipe service machine into the valve until its downward travel is arrested by the first portion of the cam profile (i.e. the upper inner thread and the lower outer thread camming portions with seat against one another); rotating the polyethylene pipe service machine (i.e. that of 435) relative to the valve until the rotation is arrested by the first portion of the cam profile (i.e. the bottom threaded cam surface portion of 299 will stop the lower threaded surface of 427 in the fixed position.)  
if it could be persuasively argued at some future unforeseen date that Jiles does not disclose a cam profile pair of tabs on the inner wall of the cylindrical shaped upper end; and a mating cam profile surface on the outer wall of the cylindrical shaped lower end (or vice versa); Fallon figure 5 and 9 teaches: a cam profile pair of tabs (56) on the inner wall of the cylindrical shaped upper end (16); and a mating cam profile surface (82) on the outer wall of the cylindrical shaped lower end (of 90, all arranged provide a bayonet style quick connect disconnect with axial securing of the two parts); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange in lieu of the threaded cam surface to surface connection arrangement of Jiles, a bayonet style cam arrangement as taught in Fallon where a cam profile pair of tabs as taught in Fallon can be arranged on the inner wall of the cylindrical shaped upper end of Jiles as taught in Fallon; and a mating cam profile surface on the outer wall of the cylindrical shaped lower end as taught in Fallon for that of Jiles, all for the purpose of providing a quick connect disconnect arrangement with axial securing of the two parts of the tapping of Jiles as taught in Fallon. 

Jiles discloses (or as modified for the reasons discussed above) in claims 22: The polyethylene pipe service system of claim 1, the valve further comprising: a cylindrical-shaped lower end (at 237) located below the disk.

Jiles discloses (or as modified for the reasons discussed above) in claims 23: The polyethylene pipe service system of claim 22, the polyethylene pipe service machine further comprising: a collar (at 307) having a diameter greater than the cylindrical-shaped lower end of the polyethylene pipe service machine and adapted for connection to the cylindrical-shaped upper end of the valve (as shown, the collar of 305 is greater in diameter than that of 237.)

Jiles discloses in claim 24: A polyethylene pipe service system (see figures 4 and 7, where the pipe may be polyethylene Col 1 ln 24, the device 200 figure 4 and that of the machine figure 7 are provided to provide a tapping service to the polyethylene pipe 100) comprising: a valve (at 253) adapted for connection to a saddle branch fitting (111/319/321), the valve including a disk (at 251) and a cylindrical-shaped upper end (241/297) located above the disk, the cylindrical-shaped upper end containing a first portion (at 299) of a cam profile (299/427 figures 4/7 respectively where as understood via a surface to surface camming action, the threads will rotatably move and forcibly cam the first and second portions axially reciprocally towards and away from one another when they are threadedly engaged based on the direction of rotation); and a polyethylene pipe service machine (401/403/405 figure 7) including a cylindrical- shaped lower end (at 403) containing a second portion (at 425/427) of the cam profile; the first and second portions of the cam profile adapted to engage with one another (as discussed above), wherein, when the first and second portions engage, rotation of the polyethylene pipe service machine relative to the valve changes a vertical elevation of the polyethylene pipe service machine relative to the valve (to connect the two parts together.) 
if it could be persuasively argued at some future unforeseen date that Jiles does not disclose a cam profile pair of tabs on the inner wall of the cylindrical shaped upper end; and a mating cam profile surface on the outer wall of the cylindrical shaped lower end (or vice versa); Fallon figure 5 and 9 teaches: a cam profile pair of tabs (56) on the inner wall of the cylindrical shaped upper end (16); and a mating cam profile surface (82) on the outer wall of the cylindrical shaped lower end (of 90, all arranged provide a bayonet style quick connect disconnect with axial securing of the two parts); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange in lieu of the threaded cam surface to surface connection arrangement of Jiles, a bayonet style cam arrangement as taught in Fallon where a cam profile pair of tabs as taught in Fallon can be arranged on the inner wall of the cylindrical shaped upper end of Jiles as taught in Fallon; and a mating cam profile surface on the outer wall of the cylindrical shaped lower end as taught in Fallon for that of Jiles, all for the purpose of providing a quick connect disconnect arrangement with axial securing of the two parts of the tapping of Jiles as taught in Fallon. 

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-5 and 8-10 are allowable merely due to their dependency on what would be an allowable parent claim. 
Claim 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 13-15 and 18-20 are allowable merely due to their dependency on what would be an allowable parent claim. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious ”a pair of tabs located opposite one another…the pair of stair stepped channels sized to receive a corresponding tab of the pair of tabs” for either the arrangement in claim s 2/12 or claims 7/17, in combination with the other limitations set forth as indicated above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753